UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6693



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM NATHANIEL GRANT,

                                            Defendant - Appellant.




                            No. 97-6737



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


WILLIAM NATHANIEL GRANT,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Samuel G. Wilson, Chief
District Judge. (CR-92-36-C)
Submitted:    August 14, 1997           Decided:   August 25, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Nathaniel Grant, Appellant Pro Se. Jean Barrett Hudson,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying his

motions to reduce his sentence and for production of grand jury
transcripts. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Grant, No. CR-92-
36-C (W.D. Va. May 2 & 7, 1997). Appellant's motion for appointment

of counsel is denied. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




                                2